Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Objections
2.	Claims 17-20 are objected to because of the following informalities:
	The computer program product claims 17-20 depend 9 and 10 respectively which are system claims. Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the guidance set forth in MPEP 2106 which has incorporated the 2019 PEG.
Regarding to claim 1,
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 1 recites: A method for automatically adjusting a Uniform Resource Locator (URL) seed list, the method comprising:
 “crawling for documents based on a seed URL list”.  This element could also read on a person crawling for documents based on a seed URL list which could be considered a mental process of an observation or evaluation. 
“generating relations data from the documents using a Natural Language Processing (NLP) model”.  This element could also read on a person generating relations data from the documents using a Natural Language Processing (NLP) model which could be considered a mental process of an observation or evaluation. 
“analyzing the relations data using an auto-seed model”.  This element could also read on a person analyzing the relations data using an auto-seed model which could be considered a mental process of an observation or evaluation. 
“modifying the seed URL list”.  This element could also read on a person modifying the seed URL list which could be considered a mental process of an observation or evaluation. 
Each of these limitations are directed to simply mental process step.  Also, nothing in the claim would preclude these steps from being practically performed in the human mind, which could also have these limitations be considered a mental process.  
Overall the limitations directed to using a seed URL list to find documents, generating relations data from the documents, and modifying the seed URL list in the context of this claim encompasses limitations that could be practically performed in the human mind (including observations and preform an evaluation, judgment, and opinion) aided by the use of pen and paper. If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
There is no additional elements recited in the claim beyond the judicial exception(s).
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
There is no additional elements recited in the claim beyond the judicial exception(s). The claim is not patent eligible.

Regarding claim 2, 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 2 recites “modifying the seed URL list comprises removing a seed URL from the seed URL list" That is, the claim recites removing a seed URL from the see URL list. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
There is no additional elements recited in the claim beyond the judicial exception(s).
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
There is no additional elements recited in the claim beyond the judicial exception(s). The claim is not patent eligible.

Regarding claim 3-6
Step 1 Analysis: Claim 3-6 are directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: These claims are simply directed to the mental process used to creating zone maps. That is, the claims recite using mental processes to create zone maps. Therefore the claims are only directed to mental processes concepts.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 3-6 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 8-14 are rejected under 35 U.S.C. 101 with the same rational of claims 1-7.
Claims 15-20 are rejected under 35 U.S.C. 101 with the same rational of claims 1-6.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


6.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al (US Patent 20190347668 A1, hereinafter, “Williams”).
7.	With respect to claim 1,
	Williams discloses a method for automatically adjusting a Uniform Resource Locator (URL) seed list, the method comprising:
crawling for documents based on a seed URL list;
generating relations data from the documents using a Natural Language Processing (NLP) model;
analyzing the relations data using an auto-seed model; and
modifying the seed URL list (Williams [0089], [0119], [0221] e.g. [0089] In embodiments, the parser 110 uses a parsing machine learning system 140 to parse the crawled content. In embodiments, the machine learning system is provided with a parser training data set 142 that is created based on human analysis of the crawled content. [0119] In operation, the crawling system 202 may seed one or more crawlers 220 with a set of resource identifiers (e.g., uniform resource identifiers (URIs), uniform resource locators (URLs), application resource identifiers, and the like).  A crawler 220 may iteratively obtain documents corresponding to the seeded resource identifier (e.g., an HTML document).  In particular, a crawler 220 may parse the obtained documents for links contained in the documents that include additional resource identifiers.  A crawler 220 may then obtain additional documents corresponding to the newly seeded resource identifiers that were identified from the parsed documents [0221] In some embodiments, the machine learning system 1608 trains and reinforces models (e.g., neural networks, regression-based models, Hidden Markov models, decision trees, and/or the like) that are used by the platform 1600.  The machine learning system 1608 can train/reinforce models that are used in natural language processing [as
crawling (e.g. crawler) for documents based on a seed URL list (e.g. seed one or more crawlers 220 with a set of resource identifiers (e.g., uniform resource identifiers (URIs), uniform resource locators (URLs));
generating relations data (e.g. links) from the documents (e.g. documents) using a Natural Language Processing (NLP) model (e.g. machine learning – natural language processing);
analyzing the relations data (e.g. links – parsed documents) using an auto-seed model; and
modifying the seed URL list (e.g. newly seeded resource identifiers identified from the parsed documents)], sentiment and/or tone analysis, workflow efficacy analysis, and the like).
8.	Claim 8 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
9.	Claim 15 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Starov et al (U.S. 20210120034 A1 hereinafter, “Starov”).
15.	With respect to claim 2,
Although Williams substantially teaches the claimed invention, Williams does not explicitly indicate wherein modifying the seed URL list comprises removing a seed URL from the seed URL list.
Starov teaches the limitations by stating wherein modifying the seed URL list comprises removing a seed URL from the seed URL list (Starov [0018] e.g. The URL frontier manager 103 can delete recrawl URLs or seed URLs to maintain a desired ratio (e.g. 1 to 10) of recrawl URLs to seed URLs.  Alternatively, the URL frontier manager 103 can stop generating seed URLs while the desired ratio is maintained.  Recrawl URLs suspected of malicious cloaking can be deleted based on a likelihood of corresponding to a malicious cloaking web site being below a threshold likelihood).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Williams and Starov, to provide improved methods and systems that enable, in a single database and system, the development and maintenance of a set of universal contact objects that relate to the contacts of a business and that have attributes that enable use for a wide range of activities, including sales activities, marketing activities, service activities, content development activities, and others, as well as for improved methods and systems for sales, marketing, and services that make use of such universal contact objects (Williams [0003]). 
16.	With respect to claim 3,
	Starov further discloses wherein modifying the seed URL list comprises expanding the seeds in the seed URL list to include a new seed URL, the new seed URL predicted to produce quality relations data by the NLP model (Starov [0018] e.g. The URL frontier manager 103 maintains the policy 128 (i.e. a set of rules) that dictates what URLs occur in what order in the URL sequences 106.  This policy 128 is a combination of various policies that determine what new ("seed set") URLs to visit, which already seen ("recrawl") URLs to re-visit).
17.	With respect to claim 4,
	Starov further discloses
generating a randomly generated seed URL list; and
selecting the new seed URL from the randomly generated seed URL list (Starov [0012] e.g. Recrawls can be selected randomly, but random recrawl selection selects a high frequency of benign and non-cloaking URLs which wastes recrawling resources).
18.	With respect to claim 5,
	Williams further discloses
generating a search engine generated seed URL list; and
selecting the new seed URL from the search engine generated seed URL list (Urdiales Abstract, [0061] – [0062], [0089], [0119], [0221] e.g. search engine systems; newly seeded resource identifiers).
19.	With respect to claim 6,
	Starov further discloses
generating an extended seed URL list; and
selecting the new seed URL from the extended seed URL list (Starov [0018] e.g. The URL frontier manager 103 maintains the policy 128 (i.e. a set of rules) that dictates what URLs occur in what order in the URL sequences 106.  This policy 128 is a combination of various policies that determine what new ("seed set") URLs to visit, which already seen ("recrawl") URLs to re-visit).
20.	With respect to claim 7,
	Starov further discloses wherein modifying the seed URL list comprises expanding the seeds in the seed URL list to include a new seed URL selected from a combination of a randomly generated seed URL list, a search engine generated seed URL list, and an extended seed URL list (Starov [0012], [0018] e.g. [0012] Recrawls can be selected randomly, but random recrawl selection selects a high frequency of benign and non-cloaking URLs which wastes recrawling resources. [0018] The URL frontier manager 103 maintains the policy 128 (i.e. a set of rules) that dictates what URLs occur in what order in the URL sequences 106.  This policy 128 is a combination of various policies that determine what new ("seed set") URLs to visit, which already seen ("recrawl") URLs to re-visit).
21.	Claims 8-14 are same as claims 1-7 and are rejected for the same reasons as applied hereinabove.
22.	Claims 15-20 are same as claims 1-6 and are rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
23.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
24.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
January 3, 2022